Citation Nr: 0335558	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  99-20 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a laceration of the tip of the left index 
finger.

2.  Entitlement to an increased rating for service-connected 
pseudofolliculitis barbae, eczematoid dermatitis of the sides 
of the neck and sternal areas, and a fungus infection of the 
groin, currently rated 30 percent disabling.

3.  Entitlement to compensation for additional dental 
disability pursuant to 38 U.S.C.A. § 1151 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from December 1994, September 1998 and June 1999 
rating decisions of the Roanoke, Virginia, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
the benefits sought.  

In May 2001, the Board remanded the issues to the RO for 
further development.  The case has now been returned to the 
Board for appellate review.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board notes that a review of the record reflects that 
while VCAA letters were issued by the VA in October 2001 and 
August 2002, neither is sufficient to satisfy the VCAA notice 
requirements as outlined above.  In particular, these letters 
fail to provide the required notice with specific regard to 
the entitlement to compensation under 38 U.S.C. § 1151 for 
the dental claim, nor for the claims for increased ratings 
for the service-connected skin and finger disabilities.  The 
provision of applicable law in a statement of the case or 
supplemental statements of the case issued to the veteran is 
insufficient in this regard.

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied with 
regard to each issue on appeal in 
accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F. 
3rd 1334 (Fed Cir. 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  If additional evidence is received, 
the case should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2003).



 



